Title: To Benjamin Franklin from Samuel Wharton, 14 October 1780
From: Wharton, Samuel
To: Franklin, Benjamin


My dear Sir
L’Orient 14 Ocr. 1780
Little did I expect to address you again from any part of this Kingdom, But you will hear from your other Correspondents, The Cause of Commodore Jones returning to L’orient. I will not attempt to describe the Horrors of the dreadful, or as the Seamen express it,— unequalled Tempest, We have been in, nor the miraculous Delivery from Death, We have had.— We were all summoned on Deck to meet our Fate, and had taken a solemn Farewell of each other;— But thro’ the matchless Skill, and cool, and unshaken Intrepidity of our Captain—“Who truly rode in the Whirlwind, and directed the Storm”— We were saved, When We momentarily expected to founder.— He with a fortunate Celerity of Thought ordered the Anchor to be dropped, and not finding the Ship to rise in Consequence of it (which at that Time was fast filling with Water, overpowering the Pumps)— cried out, cut away the Foremast. Happily She began to rise, and in a few Minutes obeyed the Rudder, and became upright. Soon after The Storm increased with redoubled Fury, and the Main, and Mizen Masts were found to be shaken from their places, and no Safety remained for us, But in quickly cutting away the mainmast, which in going over the Side, carried the Mizen Mast with it. In Brief the Ship was left a hopeless Wreck, exposed to the Rage of a wild, bellowing Sea, and depending only on an Anchor, cast in unknown Ground with Breakers, and Rocks at a little Distance from Us, and our Men quite worn Out with the Severity of Duty, They had undergone. The next Day was employed in collecting Materials to erect Jury Masts, and the following Day in preparing and fixing Them, and the suceding Night at 11 oClock, We sailed, and made Groa in the Evening. I cannot too much praise the Skill, Fortitude, and Vigilance of the first Lieutent Mr. Deale (a Virginian) The second Lieutent Mr. Lunt, and the Master Mr. Stacy (both New England Men) and all the midshipmen. The Sailors also deserve the highest Commendations. Captain Clarke, who saild with Us is got into the River Ven [Vilaine?], But We have no Intelligence of poor Mr Ross, on Board Captain Souder. We suffer much on his account.
I must pray your Excuse for the Brevity of this Letter, as I am a good Deal hurried in getting Lodgings, and am scarcely recovered from the Fatigues of our Disaster. Will you be pleased to present my affectionate Respects to Monsr. de Chaumont, Mr. Dean, Dr. Bancroft (To Whom I will write soon) and Billy; And Permit Me to subscribe myself, with real Attachment, My dear Friend yours most affectionately
S. Wharton
 
Notation: S Wharton. L’Orient Oct. 14. 1780—
